DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59, 68-70, 82, 84-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the above claims recite broad recitations, and the claims also recite narrower statements of the range/limitations.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination, only the broadest range will be required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 58-79, and 81-87 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Doan (U.S. Patent 5,733,943).  Regarding Claims 58, 63, 77, 79, and 81, Doan shows that it is known to carry out a method of making a shaped article (Abstract), the method comprising providing a composition comprising a plurality of particles wherein each particle comprises crumb rubber dispersed within a polyolefin matrix (Figure 1, element 20; Column 5, lines 33-34); and processing the composition at an elevated temperature into a mold to form said shaped article (Figure 1, element 60), wherein the shaped article has a more substantially homogeneous dispersion of said crumb rubber within the polyolefin matrix throughout the entire shaped article compared to the composition of the plurality of particles or each of said particles (Column 4, lines 45-53).  The examiner interprets the property of emissions less than about 1.0ppm PAH to be a property which would be met since Doan shows the claimed ingredients and process steps.
Regarding Claims 59 and 82, Doan shows the method of claim 58 above, including one wherein the particles have a mesh size of about 20 mesh (Column 6, lines 8-10).
Regarding Claims 60-62 and 83, Doan shows the method of claim 59 above, including one wherein the crumb rubber is SBR rubber from scrap/used tires (Column 4, lines 24-31: It is interpreted that scrap/used tires comprise SBR rubber).
Regarding Claim 64, Doan shows the method of claim 58 above, including one wherein the shaped article exhibits weather resistance (Column 3, lines 17-18: articles suitable for street signs would include weather resistant properties).
Regarding Claims 65-67, Doan shows the method of claim 58 above, including one wherein the polyolefin is polyethlene (Column 5, lines 33-34: The examiner interprets the property of melt index to be a property which would be met since Doan shows the claimed ingredients and process steps.)
Regarding Claims 68 and 84, Doan shows the method of claim 58 above, including one 
wherein the crumb rubber is provided in a range of about 20%-80% by weight (Column 4, lines 16-23).
	Regarding Claims 69 and 85, Doan shows the method of claim 58 above, including one wherein the polyolefin is provided in a range of about 20%-80% by weight (Column 4, lines 16-23).
	Regarding Claims 70 and 86, Doan shows the method of claim 58 above, including one wherein there is 0% EPDM, which meets “up to 5%” (Column 4, lines 16-23).
	Regarding Claims 71 and 87, Doan shows the method of claim 58 above, including one further comprising adding granular polyolefin (Figure 1, polyolefin is added prior to element 20).
	Regarding Claim 72, Doan shows the method of claim 58 above, including one wherein additives are provided in an amount of 0%, which meets “up to about 10% by weight” (Column 4, lines 16-23).
	Regarding Claim 73, Doan shows the method of claim 58 above, including one wherein said elevated temperature is about 150°C to about 220°C (Column 7, lines 46-57).
	Regarding Claim 74, Doan shows the method of claim 58 above, including one wherein processing comprises injection molding using a barrel and screw (Figure 2).
	Regarding Claim 75, Doan shows the method of claim 58 above, including one wherein said composition is made by feeding a mixture of crumb rubber and granular polyolefin into a barrel and screw extruder and heating said mixture to a temperature of about 150°C to about 220°C (Column 7, lines 46-57); conveying the heated mixture along the barrel to a die to extrude a sheet or ribbon, cooling said sheet or ribbon, wherein said sheet or ribbon comprises crumb rubber dispersed within a polyolefin matrix; and grinding said sheet or ribbon to form said composition (Column 8, lines 50-60).
	Regarding Claim 76, Doan shows the method of claim 58 above, including one wherein said composition is made by grinding materials comprising crumb rubber and polyolefin to form a plurality of particles (Column 3, lines 54-57).
	Regarding Claim 78, Doan shows the shaped article of claim 77 above, including one wherein said article is substantially water resistant, has a substantially even surface texture devoid of voids, has an even and decreased surface porosity, and substantially smooth surface whereby crumb rubber does not substantially protrude from the surface of the shaped article (Column 3, lines 26-28: the examiner interprets that an outdoor sign would include these properties).

Claim(s) 88 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Coran et al. (U.S. Patent 4,555,552).  Coran et al., hereafter “Coran,” show that it is known to have a composition comprising a plurality of particles, wherein each particle comprises a mixture of SBR and EPDM crumb rubber substantially homogeneously dispersed in a polyolefin matrix (Column 2, lines 66-68; Column 3, lines 1-50; Column 4, lines 29-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doan, in view of Welle, IV (U.S. Patent Application 2016/0237260).  Doan shows the article of claim 77 above, but he does not show creating a container or a planter.  Welle, IV shows that it is known to create a container/planter using a crumb rubber/binder mixture (0001, 0009).  It would have been obvious to one of ordinary skill in the art to create Welle, IV’s planter as the article of Doan because there is art recognized suitability for using crumb rubber in both signs and planters (MPEP 2144.07) and because the properties desired in a road sign would also be desirable in a plant growing container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742